          Case 2:19-cr-00417-JHS Document 1-1 Filed 07/18/19 Page 1 of 1
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTER."\' DISTRICT OF PE~1',;SYLV ANIA

                                           INDICTMENT

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                            County:    Philadelphia

City and State of Defendant:     Wilmington, Delaware

County:    New Castle                  Register number: NIA

Place of accident, incident, or transaction:           Eastern District of Pennsylvania

Post Office: Philadelphia                              County:     Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is "yes".

        Does this case involve a defendant or defendants alleged to have participated in the same
        action or transaction, or in the same series of acts or transactions, constituting an offense
        or offenses?

        YES/NO: Yes

     Case ~umber: 18-CR-00026              Judge: Slomsky
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.              CAn.
                   t1trust
2.              C Income Tax and other Tax Prosecutions
3.              € Commercial Mail Fraud

4.              C Controlled Substances
5.              C Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
                and Mail Fraud other than commercial
6.             O General Criminal
        (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
        STATUTE CHARGED TO BE VIOLA TED AND STA TE ANY PREVIOUS
        CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACK . PURPOSES)



DATE:   -2.)JJiL i                             Michael Lowe
                                               Assistant United States Attorney
File No. 20 l 9R00568
lJ.S. v. Justin David May
